DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 06/04/2020. Claims 1-6 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 06/30/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
Page 3 line 28 reads “platform pedestal 110”, --platform pedestal 111-- is suggested.
Appropriate correction is required.

Reports on Patentability
This application is related to PCT/NL2018/050818 (WO 2019/112432), for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage. For instance, a prior art reference found to be applicable to 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 11 reads “having first”, --having a first-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the other side of the longitudinal axis”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation should be dependent on claim 3 or if this limitation is claiming a one side of the longitudinal axis and another side of the longitudinal axis. 
Claim 6 line 3 recites the limitation “the first centerline”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation should be dependent on claim 4, or if this limitation is claiming a first centerline.

In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (JP 2014111299 A).
Regarding claim 1, Ota discloses a planar multi-joint robot arm system (see Fig. 1, 1) comprising a base platform (10) having a longitudinal axis (Z, in the center of 10; Note: Fig. 1 of the instant application shows base platform 110 as a thin circular element. As such, an axis in the center of 10 of Ota is just as much a longitudinal axis as Applicant’s own invention), a product manipulator (40) having a longitudinal axis (Z44) perpendicular to the longitudinal axis of the base platform, a double crank-conrod mechanism (12, 22, 23, 24) consisting of a first crank-conrod link (12, 22) and a second crank-conrod link (23, 24), wherein both the first and the second crank-conrod links having a crank end connected to the base platform (see Fig. 1, at Z12, Z23) and a conrod end connected to the product manipulator (see Fig. 1,at Z22, Z24), and as well as a link element (30) linking both crank-conrod joints of the first and the second crank-conrod links (see Fig. 1), a first driving unit (M2) arranged for rotating the crank end of the first crank-conrod link of the double crank-conrod mechanism (see Fig. 1), a multi-joint arm (11, 21) having first arm end connected to the base platform (see Fig. 1, wherein 11 is connected to 10) and a second arm end connected to the product manipulator (see Fig. 1, wherein 21 is connected to 40) as well as a second driving unit (M1) arranged for rotating the first arm end of the multi-joint arm (see Fig. 1).
Regarding claim 3, Ota discloses both crank ends of the double crank-conrod mechanism (at Z12 and Z23) are both positioned at one side of the longitudinal axis of the product manipulator (see Fig. 1, wherein Z12 and Z23 are on the right of Z44 in the figure).
Regarding claim 4, Ota discloses both crank ends of the double crank-conrod mechanism (at Z12 and Z23) are positioned at opposite sides of a first centerline (see annotated Fig. 1 below, centerline A) of the base platform (1), which first centerline is perpendicular to the longitudinal axis of the base platform (see annotated Fig. 1 below, wherein centerline A is perpendicular to Z).
Regarding claim 5, Ota discloses the first arm end of the multi-joint arm (at Z11) is positioned at the other side of the longitudinal axis of the product manipulator (see Fig. 1, wherein Z11 is to the left of Z44 in the figure).
Regarding claim 6, Ota discloses the crank 4823-2838-9055 1Page 3 of 5078096-000001end of the second crank-conrod link (at Z23) and the first arm end of the multi-joint arm (at Z11) are positioned at the same side of and at different distances from the first centerline (see annotated Fig. 1 below, wherein Z23 and Z11 are on the same side of centerline A and are different differences from the centerline A).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (JP 2001206314 A).
The current claims appear similar to those presented in PCT/NL2018/050818 (WO 2019/112432).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Imai (JP 2001206314 A sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2014111299 A) in view of Minami (US 20100111649 A1).
Regarding claim 2, Ota fails to disclose a third driving unit arranged for rotating the base platform around its longitudinal axis. However, Manami teaches a third driving unit (see Fig. 1C, 6) arranged for rotating the base platform (4) around its longitudinal axis (vertical axis in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ota with a third driving unit, as taught by Minami, to provide another degree of freedom to the apparatus such that the working area is extended and can be utilized in a wider variety of functions.


    PNG
    media_image1.png
    557
    466
    media_image1.png
    Greyscale

A - JP 2014111299 A Annotated Fig. 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658